United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 05-2294
                                 ___________

Guy Moon,                                *
                                         *
              Appellant,                 *
                                         *
       v.                                * Appeal from the United States
                                         * District Court for the
Chicot County Arkansas Legal             * Eastern District of Arkansas.
Associates, An informal enterprise       *
affecting interstate commerce; Thomas *         [UNPUBLISHED]
D. Deen; David F. Gillison, Jr.; Fred W. *
Hensley; Gill R. Holloway; Charles F. *
Poole; Stephen Tisdale; Robert C.        *
Vittitow, Individual predicate actors    *
who either committed or aided and        *
abetted violations of law including      *
fraud, extortion, and mail fraud,        *
                                         *
              Appellees.                 *
                                    ___________

                           Submitted: March 7, 2006
                              Filed: March 20, 2006
                               ___________

Before RILEY, MAGILL, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.
       Guy Moon appeals the district court’s1 order dismissing his civil complaint,
wherein he asserted claims of fraud and racketeering against defendants for their
alleged role in thwarting Moon’s challenge to the sale of certain real property in
Chicot County, Arkansas. Following careful review, we agree with the district court
that Moon’s claims are barred by the Rooker-Feldman2 doctrine. See Exxon Mobil
Corp. v. Saudi Basic Indus. Corp., 544 U.S. 289, 125 S. Ct. 1517, 1521-22 (2005).
We also find no abuse of discretion in the denial of Moon’s recusal motion, and no
error in the district court’s consideration of matters outside the pleadings. See
Trammel v. Simmons First Bank of Searcy, 345 F.3d 611, 612-13 (8th Cir. 2003);
Harris v. P.A.M. Transport, Inc., 339 F.3d 635, 637-38 & n.4 (8th Cir. 2003).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
      2
      See Rooker v. Fid. Trust Co., 263 U.S. 413 (1923); D.C. Court of Appeals v.
Feldman, 460 U.S. 462 (1983).

                                        -2-